          Case 2:19-cv-04243-GW-AS Document 4 Filed 05/16/19 Page 1 of 2 Page ID #:154




            1 E. JOSEPH CONNAUGHTON (SBN 166765)
              jconnaughton@paulplevin.com
            2 NICHOLAS P. BANEGAS (SBN 303581)
              nbanegas@paulplevin.com
            3 PAUL, PLEVIN, SULLIVAN &
              CONNAUGHTON LLP
            4 101 West Broadway, Ninth Floor
              San Diego, California 92101-8285
            5 Telephone: 619-237-5200
              Facsimile: 619-615-0700
            6
              Attorneys for Defendants REGUS
            7 MANAGEMENT GROUP, LLC and
              ERIKA DERAS
            8
                                    UNITED STATES DISTRICT COURT
            9
                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
           10
              VIVIRIANA GUATEMALA,                 Case No. 2:19-CV-4243
           11
                           Plaintiff,              CORPORATE DISCLOSURE
           12                                      STATEMENT OF REGUS
                    v.                             MANAGEMENT GROUP, LLC
           13
              REGUS MANAGEMENT GROUP,
           14 LLC; ERIKA DERIAS; an individual;
              and DOES 1 through 100, inclusive,
           15
                           Defendant.
           16
           17        Defendant Regus Management Group, LLC hereby discloses, pursuant to
           18 Federal Rule of Civil Procedure 7.1, that it is a limited liability company whose sole
           19 member is Regus Corporation and there is no publicly listed company that owns
           20 10% or more of Regus Corporation’s stock.
           21 Dated: May 16, 2019                 PAUL, PLEVIN, SULLIVAN &
                                                  CONNAUGHTON LLP
           22
           23
                                                  By:         /s/Nicholas P. Banegas
           24
                                                        E. JOSEPH CONNAUGHTON
           25                                           NICHOLAS P. BANEGAS
           26                                           Attorneys for Defendants REGUS
                                                        MANAGEMENT GROUP, LLC and
           27                                           ERIKA DERAS
           28
  PAUL, PLEVIN,
   SULLIVAN &                                        1                       Case No. 2:19-CV-4243
CONNAUGHTON LLP         CORPORATE DISCLOSURE STATEMENT OF REGUS MANAGEMENT GROUP, LLC
          Case 2:19-cv-04243-GW-AS Document 4 Filed 05/16/19 Page 2 of 2 Page ID #:155




             1                               PROOF OF SERVICE
             2          Viviriana Guatemala v. Regus Management Group, LLC, et al.
                                          Case No. 2:19-CV-4243
             3
                  STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
             4
                     At the time of service, I was over 18 years of age and not a party to this
            5 action.  I am employed in the County of San Diego, State of California. My
              business address is 101 West Broadway, Ninth Floor, San Diego, CA 92101-8285.
            6
                     On May 16, 2019, I served true copies of the following document(s)
            7 described as CORPORATE DISCLOSURE STATEMENT OF REGUS
              MANAGEMENT GROUP, LLC on the interested parties in this action as follows:
            8
                     Adam Reisner
            9        Tessa King
                     Nahal Barahmand
           10        Reisner & King LLP
                     14724 Ventura Blvd., Suite 1210
           11        Sherman Oaks, CA 91403
                     Telephone: (818) 981-0901
           12        Facsimile: (818) 981-0902
                     E-Mail: adam@reisnerlaw.com
           13        tessa@reisnerlaw.com
                     Nahal@reisnerlaw.com
           14
                     Attorneys for plaintiff Viviriana
           15        Guatemala
           16       BY MAIL: I enclosed the document(s) in a sealed envelope or package
              addressed to the persons at the addresses listed in the Service List, with postage
           17 thereon fully prepaid. I placed each such envelope or package for deposit with
              United States Postal Service, this same day, at my business address shown above,
           18 following ordinary business practices.
           19       I declare under penalty of perjury under the laws of the United States of
              America that the foregoing is true and correct and that I am employed in the office
           20 of a member of the bar of this Court at whose direction the service was made.
           21         Executed on May 16, 2019, at San Diego, California.
           22
           23
           24                                            Deborah Baranowski
           25
           26
           27
           28
  PAUL, PLEVIN,
   SULLIVAN &
                                                                             Case No. 2:19-CV-4243
CONNAUGHTON LLP         CORPORATE DISCLOSURE STATEMENT OF REGUS MANAGEMENT GROUP, LLC
